FILED
                             NOT FOR PUBLICATION
                                                                                AUG 12 2016
                      UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ILIR OSMANI,                                        Nos. 14-70291
                                                         14-71181
               Petitioner,                               14-73738

 v.                                                 Agency No. A089-100-067

LORETTA E. LYNCH, Attorney General,
                                                    MEMORANDUM*
               Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                        Argued and Submitted August 2, 2016
                                Anchorage, Alaska

Before: FISHER, PAEZ and HURWITZ, Circuit Judges.

       Petitioner Ilir Osmani petitions for review of the denial by the Board of

Immigration Appeals (BIA) of his applications for asylum, withholding of removal

and protection under the Convention Against Torture, and the subsequent denials

of his motions to reconsider and reopen. We have jurisdiction under 8 U.S.C.

§ 1252 and we dismiss all three petitions.



         *
          This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      1. We review the agency’s adverse credibility determinations for substantial

evidence. See Rizk v. Holder, 629 F.3d 1083, 1087-88 (9th Cir. 2011). Here, the

Immigration Judge (IJ) concluded Osmani was not credible in part because he did

not present a clear timeline for his party membership or the stabbing he allegedly

suffered at the hands of members of the opposing party, and because he appeared

evasive when asked to explain inconsistencies in his testimony regarding his

passport. Substantial evidence supports these two grounds, which the BIA adopted

in affirming the IJ’s decision. Under the REAL ID Act, an IJ may base an adverse

credibility determination on inconsistencies in an applicant’s testimony, as well as

his demeanor and apparent evasiveness. See Shrestha v. Holder, 590 F.3d 1034,

1043 n.4, 1044 (9th Cir. 2010).

      2. We review for abuse of discretion the BIA’s denial of a motion to

reconsider or reopen. See Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th

Cir. 2008). Here, the BIA did not abuse its discretion in denying Osmani’s motion

to reconsider, because he failed to raise the alleged deficiencies in the transcript on

his initial appeal to the BIA and otherwise sought only to reargue issues previously

addressed without specifying any error of fact or law in the BIA’s earlier decision.

See 8 C.F.R. § 1003.2(b)(1). Nor did the BIA abuse its discretion in declining to

reconsider its earlier decision sua sponte in light of the gaps in the hearing


                                           2
transcript. Although the state of the transcript is troubling, the gaps do not affect

our ability to review Osmani’s testimony, and Osmani does not explain how a

better transcription would have affected the outcome of his claim. See Singh v.

Ashcroft, 367 F.3d 1139, 1143-44 (9th Cir. 2004).

      3. When faced with an ineffective assistance of counsel claim in the

immigration context, we review questions of law and claims of due process

violations de novo and findings of fact regarding counsel’s performance for

substantial evidence. See Lin v. Ashcroft, 377 F.3d 1014, 1023-24 (9th Cir. 2004).

Here, we conclude the BIA did not abuse its discretion in denying Osmani’s

motion to reopen. Whether or not Osmani complied with the procedural

requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988),

substantial evidence and our own review of the record support the BIA’s

conclusion that Osmani’s counsel’s performance did not render the “proceeding

. . . so fundamentally unfair that [Osmani] was prevented from reasonably

presenting his case,” Lin, 377 F.3d at 1023 (internal quotation mark omitted)

(quoting Lopez v. INS, 775 F.2d 1015, 1017 (9th Cir. 1985)). The BIA found

Osmani’s attorney represented him adequately at the hearing, filed a well-written

closing argument and gave Osmani a full and fair opportunity to present his case.

We agree.


                                           3
PETITIONS FOR REVIEW DENIED.




                       4